Case 2:21-cv-00153-JAK-RAO Document 34 Filed 06/09/21 Page 1 of 16 Page ID #:440



   1 Keith G. Bremer, State Bar No. 155920
     kbremer@bremerwhyte.com
   2 Alison K. Hurley, State Bar No. 234042
     ahurley@bremerwhyte.com
   3 Elle M. Reed, State Bar No. 328602
     ereed@bremerwhyte.com
   4 BREMER WHYTE BROWN & O’MEARA LLP
     20320 S.W. Birch Street
   5 Second Floor
     Newport Beach, California 92660
   6 Telephone: (949) 221-1000
     Facsimile: (949) 221-1001
   7
     Attorneys for Defendant,
   8 MCLARENS (erroneously sued and served herein as
     MCLARENS, LLC)
   9
 10                               UNITED STATES DISTRICT COURT
 11             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 12
 13 KATARINA GAMM,                          ) Case No. 2:21-cv-00153 JAK (RAOx)
                                            )
 14                Plaintiff,               ) STIPULATED PROTECTIVE
                                            ) ORDER
 15         v.                              )
                                            )
 16   CERTAIN UNDERWRITERS at               )
      LLOYD’S, LONDON, an alien British     )
 17   insurance corporation; MCLARENS,      )
      LLC, a Georgia corporation and DOES 1 )
 18   through 10, inclusive,                )
                                            )
 19                Defendants.              )
                                            )
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                      STIPULATED PROTECTIVE ORDER
      2800.023 4822-8309-6537.2
Case 2:21-cv-00153-JAK-RAO Document 34 Filed 06/09/21 Page 2 of 16 Page ID #:441



   1 1.         A.        PURPOSES AND LIMITATIONS
   2            Discovery in this action is likely to involve production of confidential,
   3 proprietary, or private information for which special protection from public
   4 disclosure and from use for any purpose other than prosecuting this litigation may be
   5 warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
   6 the following Stipulated Protective Order. The parties acknowledge that this Order
   7 does not confer blanket protections on all disclosures or responses to discovery and
   8 that the protection it affords from public disclosure and use extends only to the
   9 limited information or items that are entitled to confidential treatment under the
 10 applicable legal principles. The parties further acknowledge, as set forth in Section
 11 12.3, below, that this Stipulated Protective Order does not entitle them to file
 12 confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
 13 that must be followed and the standards that will be applied when a party seeks
 14 permission from the Court to file material under seal.
 15             B.        GOOD CAUSE STATEMENT
 16             This action is likely to involve commercial, financial, technical and/or
 17 proprietary information for which special protection from public disclosure and from
 18 use for any purpose other than prosecution of this action is warranted. Such
 19 confidential and proprietary materials and information consist of, among other
 20 things, confidential business or financial information, information regarding
 21 confidential business practices, or other confidential commercial information
 22 (including information implicating privacy rights of third parties), information
 23 otherwise generally unavailable to the public, or which may be privileged or
 24 otherwise protected from disclosure under state or federal statutes, court rules, case
 25 decisions, or common law. Accordingly, to expedite the flow of information, to
 26 facilitate the prompt resolution of disputes over confidentiality of discovery
 27 materials, to adequately protect information the parties are entitled to keep
 28 confidential, to ensure that the parties are permitted reasonable necessary uses of
                                                     2
                                      STIPULATED PROTECTIVE ORDER
       2800.023 4822-8309-6537.2
Case 2:21-cv-00153-JAK-RAO Document 34 Filed 06/09/21 Page 3 of 16 Page ID #:442



   1 such material in preparation for and in the conduct of trial, to address their handling
   2 at the end of the litigation, and serve the ends of justice, a protective order for such
   3 information is justified in this matter. It is the intent of the parties that information
   4 will not be designated as confidential for tactical reasons and that nothing be so
   5 designated without a good faith belief that it has been maintained in a confidential,
   6 non-public manner, and there is good cause why it should not be part of the public
   7 record of this case.
   8 2.         DEFINITIONS
   9            2.1       Action: This above-captioned federal law suit; Katarina Gamm v.
 10 Certain Underwriters at Lloyds London et al., Case No. 2:21-cv-00153-JAK
 11 (RAOx).
 12             2.2       Challenging Party: a Party or Non-Party that challenges the designation
 13 of information or items under this Order.
 14             2.3       “CONFIDENTIAL” Information or Items: information (regardless of
 15 how it is generated, stored, or maintained) or tangible things that qualify for
 16 protection under Federal Rule of Civil Procedure 26(c), and as specified above in the
 17 Good Cause Statement.
 18             2.4       Counsel: Outside Counsel of Record and House Counsel (as well as
 19 their support staff).
 20             2.5       Designating Party: a Party or Non-Party that designates information or
 21 items that it produces in disclosures or in responses to discovery as
 22 “CONFIDENTIAL.”
 23             2.6       Disclosure or Discovery Material: all items or information, regardless of
 24 the medium or manner in which it is generated, stored, or maintained (including,
 25 among other things, testimony, transcripts, and tangible things), that are produced or
 26 generated in disclosures or responses to discovery in this matter.
 27             2.7       Expert: a person with specialized knowledge or experience in a matter
 28 pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                       3
                                         STIPULATED PROTECTIVE ORDER
       2800.023 4822-8309-6537.2
Case 2:21-cv-00153-JAK-RAO Document 34 Filed 06/09/21 Page 4 of 16 Page ID #:443



   1 an expert witness or as a consultant in this Action.
   2            2.8       House Counsel: attorneys who are employees of a party to this Action.
   3 House Counsel does not include Outside Counsel of Record or any other outside
   4 counsel.
   5            2.9       Non-Party: any natural person, partnership, corporation, association, or
   6 other legal entity not named as a Party to this action.
   7             2.10 Outside Counsel of Record: attorneys who are not employees of a party
   8 to this Action but are retained to represent or advise a party to this Action and have
   9 appeared in this Action on behalf of that party or are affiliated with a law firm that
 10 has appeared on behalf of that party, and includes support staff.
 11             2.11 Party: any party to this Action, including all of its officers, directors,
 12 employees, consultants, retained experts, and Outside Counsel of Record (and their
 13 support staffs).
 14             2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 15 Discovery Material in this Action.
 16             2.13 Professional Vendors: persons or entities that provide litigation support
 17 services (e.g., photocopying, videotaping, translating, preparing exhibits or
 18 demonstrations, and organizing, storing, or retrieving data in any form or medium)
 19 and their employees and subcontractors.
 20             2.14 Protected Material: any Disclosure or Discovery Material that is
 21 designated as “CONFIDENTIAL.”
 22             2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 23 from a Producing Party.
 24 3.          SCOPE
 25             The protections conferred by this Stipulation and Order cover not only
 26 Protected Material (as defined above), but also (1) any information copied or
 27 extracted from Protected Material; (2) all copies, excerpts, summaries, or
 28 compilations of Protected Material; and (3) any testimony, conversations, or
                                                       4
                                         STIPULATED PROTECTIVE ORDER
       2800.023 4822-8309-6537.2
Case 2:21-cv-00153-JAK-RAO Document 34 Filed 06/09/21 Page 5 of 16 Page ID #:444



   1 presentations by Parties or their Counsel that might reveal Protected Material.
   2            Any use of Protected Material at trial shall be governed by the orders of the
   3 trial judge. This Order does not govern the use of Protected Material at trial.
   4 4.         DURATION
   5            Even after final disposition of this litigation, the confidentiality obligations
   6 imposed by this Order shall remain in effect until a Designating Party agrees
   7 otherwise in writing or a court order otherwise directs. Final disposition shall be
   8 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
   9 or without prejudice; and (2) final judgment herein after the completion and
 10 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 11 including the time limits for filing any motions or applications for extension of time
 12 pursuant to applicable law.
 13 5.          DESIGNATING PROTECTED MATERIAL
 14             5.1       Exercise of Restraint and Care in Designating Material for Protection.
 15 Each Party or Non-Party that designates information or items for protection under
 16 this Order must take care to limit any such designation to specific material that
 17 qualifies under the appropriate standards. The Designating Party must designate for
 18 protection only those parts of material, documents, items, or oral or written
 19 communications that qualify so that other portions of the material, documents, items,
 20 or communications for which protection is not warranted are not swept unjustifiably
 21 within the ambit of this Order.
 22             Mass, indiscriminate, or routinized designations are prohibited. Designations
 23 that are shown to be clearly unjustified or that have been made for an improper
 24 purpose (e.g., to unnecessarily encumber the case development process or to impose
 25 unnecessary expenses and burdens on other parties) may expose the Designating
 26 Party to sanctions.
 27             If it comes to a Designating Party’s attention that information or items that it
 28 designated for protection do not qualify for protection, that Designating Party must
                                                       5
                                         STIPULATED PROTECTIVE ORDER
       2800.023 4822-8309-6537.2
Case 2:21-cv-00153-JAK-RAO Document 34 Filed 06/09/21 Page 6 of 16 Page ID #:445



   1 promptly notify all other Parties that it is withdrawing the inapplicable designation.
   2            5.2       Manner and Timing of Designations. Except as otherwise provided in
   3 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
   4 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   5 under this Order must be clearly so designated before the material is disclosed or
   6 produced.
   7            Designation in conformity with this Order requires:
   8             (a) for information in documentary form (e.g., paper or electronic documents,
   9 but excluding transcripts of depositions or other pretrial or trial proceedings), that the
 10 Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
 11 “CONFIDENTIAL legend”), to each page that contains protected material. If only a
 12 portion or portions of the material on a page qualifies for protection, the Producing
 13 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 14 markings in the margins).
 15             A Party or Non-Party that makes original documents available for inspection
 16 need not designate them for protection until after the inspecting Party has indicated
 17 which documents it would like copied and produced. During the inspection and
 18 before the designation, all of the material made available for inspection shall be
 19 deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
 20 it wants copied and produced, the Producing Party must determine which documents,
 21 or portions thereof, qualify for protection under this Order. Then, before producing
 22 the specified documents, the Producing Party must affix the “CONFIDENTIAL
 23 legend” to each page that contains Protected Material. If only a portion or portions of
 24 the material on a page qualifies for protection, the Producing Party also must clearly
 25 identify the protected portion(s) (e.g., by making appropriate markings in the
 26 margins).
 27             (b) for testimony given in depositions that the Designating Party identifies the
 28 Disclosure or Discovery Material on the record, before the close of the deposition all
                                                     6
                                        STIPULATED PROTECTIVE ORDER
       2800.023 4822-8309-6537.2
Case 2:21-cv-00153-JAK-RAO Document 34 Filed 06/09/21 Page 7 of 16 Page ID #:446



   1 protected testimony.
   2            (c) for information produced in some form other than documentary and for any
   3 other tangible items, that the Producing Party affix in a prominent place on the
   4 exterior of the container or containers in which the information is stored the legend
   5 “CONFIDENTIAL.” If only a portion or portions of the information warrants
   6 protection, the Producing Party, to the extent practicable, shall identify the protected
   7 portion(s).
   8            5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent
   9 failure to designate qualified information or items does not, standing alone, waive the
 10 Designating Party’s right to secure protection under this Order for such material.
 11 Upon timely correction of a designation, the Receiving Party must make reasonable
 12 efforts to assure that the material is treated in accordance with the provisions of this
 13 Order.
 14 6.          CHALLENGING CONFIDENTIALITY DESIGNATIONS
 15             6.1       Timing of Challenges. Any Party or Non-Party may challenge a
 16 designation of confidentiality at any time that is consistent with the Court’s
 17 Scheduling Order.
 18             6.2        Meet and Confer. The Challenging Party shall initiate the dispute
 19 resolution process under Local Rule 37.1 et seq.
 20            6.3        The burden of persuasion in any such challenge proceeding shall be on
 21 the Designating Party. Frivolous challenges, and those made for an improper purpose
 22 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 23 expose the Challenging Party to sanctions. Unless the Designating Party has waived
 24 or withdrawn the confidentiality designation, all parties shall continue to afford the
 25 material in question the level of protection to which it is entitled under the Producing
 26 Party’s designation until the Court rules on the challenge.
 27 7.          ACCESS TO AND USE OF PROTECTED MATERIAL
 28             7.1        Basic Principles. A Receiving Party may use Protected Material that is
                                                       7
                                         STIPULATED PROTECTIVE ORDER
       2800.023 4822-8309-6537.2
Case 2:21-cv-00153-JAK-RAO Document 34 Filed 06/09/21 Page 8 of 16 Page ID #:447



   1 disclosed or produced by another Party or by a Non-Party in connection with this
   2 Action only for prosecuting, defending, or attempting to settle this Action. Such
   3 Protected Material may be disclosed only to the categories of persons and under the
   4 conditions described in this Order. When the Action has been terminated, a
   5 Receiving Party must comply with the provisions of section 13 below (FINAL
   6 DISPOSITION).
   7            Protected Material must be stored and maintained by a Receiving Party at a
   8 location and in a secure manner that ensures that access is limited to the persons
   9 authorized under this Order.
 10             7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless
 11 otherwise ordered by the court or permitted in writing by the Designating Party, a
 12 Receiving Party may disclose any information or item designated
 13 “CONFIDENTIAL” only to:
 14             (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
 15 employees of said Outside Counsel of Record to whom it is reasonably necessary to
 16 disclose the information for this Action;
 17             (b) the officers, directors, and employees (including House Counsel) of the
 18 Receiving Party to whom disclosure is reasonably necessary for this Action;
 19             (c) Experts (as defined in this Order) of the Receiving Party to whom
 20 disclosure is reasonably necessary for this Action and who have signed the
 21 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 22             (d) the court and its personnel;
 23             (e) court reporters and their staff;
 24             (f) professional jury or trial consultants, mock jurors, and Professional
 25 Vendors to whom disclosure is reasonably necessary for this Action and who have
 26 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 27             (g) the author or recipient of a document containing the information or a
 28 custodian or other person who otherwise possessed or knew the information;
                                                       8
                                       STIPULATED PROTECTIVE ORDER
       2800.023 4822-8309-6537.2
Case 2:21-cv-00153-JAK-RAO Document 34 Filed 06/09/21 Page 9 of 16 Page ID #:448



   1            (h) during their depositions, witnesses, and attorneys for witnesses, in the
   2 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
   3 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
   4 not be permitted to keep any confidential information unless they sign the
   5 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   6 agreed by the Designating Party or ordered by the court. Pages of transcribed
   7 deposition testimony or exhibits to depositions that reveal Protected Material may be
   8 separately bound by the court reporter and may not be disclosed to anyone except as
   9 permitted under this Stipulated Protective Order; and
 10             (i) any mediator or settlement officer, and their supporting personnel, mutually
 11 agreed upon by any of the parties engaged in settlement discussions.
 12 8.          PROTECTED MATERIAL SUBPOENAED OR ORDERED
 13             PRODUCED IN OTHER LITIGATION
 14             If a Party is served with a subpoena or a court order issued in other litigation
 15 that compels disclosure of any information or items designated in this Action as
 16 “CONFIDENTIAL,” that Party must:
 17             (a) promptly notify in writing the Designating Party. Such notification shall
 18 include a copy of the subpoena or court order;
 19              (b) promptly notify in writing the party who caused the subpoena or order to
 20 issue in the other litigation that some or all of the material covered by the subpoena
 21 or order is subject to this Protective Order. Such notification shall include a copy of
 22 this Stipulated Protective Order; and
 23             (c) cooperate with respect to all reasonable procedures sought to be pursued by
 24 the Designating Party whose Protected Material may be affected.
 25              If the Designating Party timely seeks a protective order, the Party served with
 26 the subpoena or court order shall not produce any information designated in this
 27 action as “CONFIDENTIAL” before a determination by the court from which the
 28 subpoena or order issued, unless the Party has obtained the Designating Party’s
                                                     9
                                       STIPULATED PROTECTIVE ORDER
       2800.023 4822-8309-6537.2
Case 2:21-cv-00153-JAK-RAO Document 34 Filed 06/09/21 Page 10 of 16 Page ID #:449



   1 permission. The Designating Party shall bear the burden and expense of seeking
   2 protection in that court of its confidential material and nothing in these provisions
   3 should be construed as authorizing or encouraging a Receiving Party in this Action to
   4 disobey a lawful directive from another court.
   5 9.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   6            PRODUCED IN THIS LITIGATION
   7            (a) The terms of this Order are applicable to information produced by a Non-
   8 Party in this Action and designated as “CONFIDENTIAL.” Such information
   9 produced by Non-Parties in connection with this litigation is protected by the
  10 remedies and relief provided by this Order. Nothing in these provisions should be
  11 construed as prohibiting a Non-Party from seeking additional protections.
  12            (b) In the event that a Party is required, by a valid discovery request, to
  13 produce a Non-Party’s confidential information in its possession, and the Party is
  14 subject to an agreement with the Non-Party not to produce the Non-Party’s
  15 confidential information, then the Party shall:
  16                       (1) promptly notify in writing the Requesting Party and the Non-Party
  17 that some or all of the information requested is subject to a confidentiality agreement
  18 with a Non-Party;
  19                      (2) promptly provide the Non-Party with a copy of the Stipulated
  20 Protective Order in this Action, the relevant discovery request(s), and a reasonably
  21 specific description of the information requested; and
  22                      (3) make the information requested available for inspection by the Non-
  23 Party, if requested.
  24            (c) If the Non-Party fails to seek a protective order from this court within 14
  25 days of receiving the notice and accompanying information, the Receiving Party may
  26 produce the Non-Party’s confidential information responsive to the discovery
  27 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  28 not produce any information in its possession or control that is subject to the
                                                      10
                                         STIPULATED PROTECTIVE ORDER
       2800.023 4822-8309-6537.2
Case 2:21-cv-00153-JAK-RAO Document 34 Filed 06/09/21 Page 11 of 16 Page ID #:450



   1 confidentiality agreement with the Non-Party before a determination by the court.
   2 Absent a court order to the contrary, the Non-Party shall bear the burden and expense
   3 of seeking protection in this court of its Protected Material.
   4 10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   5            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   6 Protected Material to any person or in any circumstance not authorized under this
   7 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   8 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   9 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  10 persons to whom unauthorized disclosures were made of all the terms of this Order,
  11 and (d) request such person or persons to execute the “Acknowledgment and
  12 Agreement to Be Bound” that is attached hereto as Exhibit A.
  13 11.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  14            PROTECTED MATERIAL
  15            When a Producing Party gives notice to Receiving Parties that certain
  16 inadvertently produced material is subject to a claim of privilege or other protection,
  17 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  18 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  19 may be established in an e-discovery order that provides for production without prior
  20 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  21 parties reach an agreement on the effect of disclosure of a communication or
  22 information covered by the attorney-client privilege or work product protection, the
  23 parties may incorporate their agreement in the stipulated protective order submitted
  24 to the court.
  25 12.        MISCELLANEOUS
  26            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  27 person to seek its modification by the Court in the future.
  28             12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                    11
                                      STIPULATED PROTECTIVE ORDER
       2800.023 4822-8309-6537.2
Case 2:21-cv-00153-JAK-RAO Document 34 Filed 06/09/21 Page 12 of 16 Page ID #:451



   1 Protective Order no Party waives any right it otherwise would have to object to
   2 disclosing or producing any information or item on any ground not addressed in this
   3 Stipulated Protective Order. Similarly, no Party waives any right to object on any
   4 ground to use in evidence of any of the material covered by this Protective Order.
   5            12.3 Filing Protected Material. A Party that seeks to file under seal any
   6 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
   7 only be filed under seal pursuant to a court order authorizing the sealing of the
   8 specific Protected Material at issue. If a Party’s request to file Protected Material
   9 under seal is denied by the court, then the Receiving Party may file the information
  10 in the public record unless otherwise instructed by the court.
  11 13.         FINAL DISPOSITION
  12            After the final disposition of this Action, as defined in paragraph 4, within 60
  13 days of a written request by the Designating Party, each Receiving Party must return
  14 all Protected Material to the Producing Party or destroy such material. As used in this
  15 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  16 summaries, and any other format reproducing or capturing any of the Protected
  17 Material. Whether the Protected Material is returned or destroyed, the Receiving
  18 Party must submit a written certification to the Producing Party (and, if not the same
  19 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  20 (by category, where appropriate) all the Protected Material that was returned or
  21 destroyed and (2) affirms that the Receiving Party has not retained any copies,
  22 abstracts, compilations, summaries, or any other format reproducing or capturing any
  23 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  24 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  25 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  26 reports, attorney work product, and consultant and expert work product, even if such
  27 materials contain Protected Material. Any such archival copies that contain or
  28 constitute Protected Material remain subject to this Protective Order as set forth in
                                                    12
                                      STIPULATED PROTECTIVE ORDER
       2800.023 4822-8309-6537.2
Case 2:21-cv-00153-JAK-RAO Document 34 Filed 06/09/21 Page 13 of 16 Page ID #:452



   1 Section 4 (DURATION).
   2 14.         VIOLATION
   3            Any violation of this Order may be punished by appropriate measures
   4 including, without limitation, contempt proceedings and/or monetary sanctions.
   5
   6 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   7
   8    Dated: June 8, 2021                      BREMER WHYTE BROWN &
                                                 O’MEARA LLP
   9
  10
                                                 By: /s/ Alison K. Hurley
  11                                               Keith G. Bremer
                                                   Alison K. Hurley
  12                                               Elle M. Reed
                                                   Attorneys for Defendant
  13                                               MCLARENS
  14
  15
        Dated: June 8, 2021                      MCKENNON LAW GROUP PC
  16
  17
                                                 By: /s/ Michael Lavigne
  18                                               Robert J. McKennon
  19                                               Michael Lavigne
                                                   Attorneys for Plaintiff
  20                                               KATARINA GAMM

  21
  22
       FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  23
  24
       DATED: June 9, 2021
  25
  26
       _____________________________________
  27 HON. ROZELLA A. OLIVER
  28 United States Magistrate Judge
                                                 13
                                     STIPULATED PROTECTIVE ORDER
       2800.023 4822-8309-6537.2
Case 2:21-cv-00153-JAK-RAO Document 34 Filed 06/09/21 Page 14 of 16 Page ID #:453



   1                                           EXHIBIT A
   2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3            I, _____________________________ [print or type full name], of
   4 _________________ [print or type full address], declare under penalty of perjury
   5 that I have read in its entirety and understand the Stipulated Protective Order that
   6 was issued by the United States District Court for the Central District of California
   7 on [date] in the case of Katarina Gamm v. Certain Underwriters at Lloyds London et
   8 al., Case No. 2:21-cv-00153-JAK (RAOx). I agree to comply with and to be bound
   9 by all the terms of this Stipulated Protective Order and I understand and
  10 acknowledge that failure to so comply could expose me to sanctions and punishment
  11 in the nature of contempt. I solemnly promise that I will not disclose in any manner
  12 any information or item that is subject to this Stipulated Protective Order to any
  13 person or entity except in strict compliance with the provisions of this Order.
  14            I further agree to submit to the jurisdiction of the United States District Court
  15 for the Central District of California for the purpose of enforcing the terms of this
  16 Stipulated Protective Order, even if such enforcement proceedings occur after
  17 termination of this action. I hereby appoint __________________________ [print or
  18 type full name] of _______________________________________ [print or type full
  19 address and telephone number] as my California agent for service of process in
  20 connection with this action or any proceedings related to enforcement of this
  21 Stipulated Protective Order.
  22 Date: ______________________________________
  23 City and State where sworn and signed: _________________________________
  24
  25 Printed name: _______________________________
  26
  27 Signature: __________________________________
  28
                                                    14
                                       STIPULATED PROTECTIVE ORDER
       2800.023 4822-8309-6537.2
Case 2:21-cv-00153-JAK-RAO Document 34 Filed 06/09/21 Page 15 of 16 Page ID #:454



   1                                       PROOF OF SERVICE
   2
   3        I am employed in the County of Orange, State of California. I am over the age
     of 18 and not a party to the within action. My business address is 20320 S.W. Birch
   4 Street, Second Floor, Newport Beach, California 92660. My business e-mail address
     is pcarvalho@bremerwhyte.com.
   5
            On June 9, 2021, I served the within document(s) described as:
   6
            STIPULATED PROTECTIVE ORDER
   7
            on the interested parties in this action as stated on the attached mailing list.
   8
       X (BY ELECTRONIC SERVICE) Complying with Code of Civil Procedure
   9        § 1010, I caused such document(s) to be Electronically Filed and Served
            through the CM/ECF for the above-entitled case. Upon completion of
  10        transmission of said document(s), a filing receipt is issued to the filing party
            acknowledging receipt, filing and service by CM/ECF’s system. A copy of the
  11        CM/ECF filing receipt page will be maintained with the original document(s)
            in our office.
  12
            I certify that I am employed in the office of a member of the bar of this Court
  13 at whose direction the service was made.
  14            Executed on June 9, 2021, at Newport Beach, California.
  15            I declare under penalty of perjury that the foregoing is true and correct.
  16
                      Pamela Carvalho                     /s/ Pamela Carvalho
  17                (Type or print name)                              (Signature)
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                      STIPULATED PROTECTIVE ORDER
       2800.023 4822-8309-6537.2
Case 2:21-cv-00153-JAK-RAO Document 34 Filed 06/09/21 Page 16 of 16 Page ID #:455



   1                               Gamm v. Certain Underwriters, et al.
   2                               Case No. 2:21-cv-00153 JAK (RAOx)
   3 BWB&O CLIENT:                   Defendant, MCLARENS
     BWB&O FILE NO.:                 2800.023
   4
                                             SERVICE LIST
   5
        Robert J. McKennon, Esq.            George Vogrin, Esq.
   6    Michael Lavigne, Esq.               Michael Frimet, Esq.
        MCKENNON LAW GROUP PC               Noura Elfarra, Esq.
   7    20321 SW Birch St., Suite 200       VOGRIN & FRIMET, LLP
        Newport Beach, CA 92660             150 Broadway Rm 1200
   8                                        New York, NY 10038
        Tel: (949) 504-5381
   9                            Tel: (212) 513-1075
        rm@mckennonlawgroup.com Fax: (212) 346-9063
  10    ml@mckennonlawgroup.com
        dc@mckennonlawgroup.com gvogrin@vogrinfrimet.com
  11                            mfrimet@vogrinfrimet.com
        Attorneys for Plaintiff nelfarra@vogrinfrimet.com
  12                            daminfard@vogrinfrimet.com
  13                                        Attorneys for Defendant,
                                            Lloyd’s
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                        STIPULATED PROTECTIVE ORDER
       2800.023 4822-8309-6537.1
